“Ordered: Petition for Writ of Habeas Corpus = denied.
Further Ordered: Petition for Writ of Habeas Corpus is treated as a Petition for Review and, as such, time requirements are waived and the same is accepted for filing.
Further Ordered: The Clerk of the Court of Appeals, Division One, is to transfer to this Court the opinion, motion for rehearing and response in State v. Brooks, No. 1 CA-CR 4299, 127 Ariz. 130 (App.) [618 P.2d 624].”
On Petition For Review
“Ordered: Petition for Review = denied.”